FILED
                            NOT FOR PUBLICATION
                                                                                  MAY 7 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

MARLON R. REYES-RICO, AKA                        No. 13-73984
Marlon Raphael Rico Reyes,
                                                 Agency No. A073-863-137
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 5, 2020**


Before: GRABER, TALLMAN, and CLIFTON, Circuit Judges.

      Petitioner Marlon R. Reyes-Rico, a native and citizen of Honduras, timely

petitions for review of the Board of Immigration Appeals’ (BIA) order dismissing

his appeal from the denial of his application for deferral of removal under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (CAT).1 We have jurisdiction under 8 U.S.C. § 1252

and, reviewing for substantial evidence, Ali v. Holder, 637 F.3d 1025, 1028–29

(9th Cir. 2011), we deny the petition.

      Substantial evidence supports the BIA and immigration judge’s finding that

Petitioner did not meet his burden to establish that he will "more likely than not"

be tortured by, or with the acquiescence of, the Honduran government on account

of his tattoos. See Go v. Holder, 640 F.3d 1047, 1053 (9th Cir. 2011) (citing 8

C.F.R. §§ 1208.17(a), 1208.16(c)(2), 1208.18(a)(1)) (establishing standard for

deferral under CAT).

      1. The record does not compel the conclusion that Petitioner will more

likely than not be tortured if returned to Honduras. Petitioner testified that he

twice visited Honduras, and on both occasions, he was able to enter, move about,

and leave the country without harm. Moreover, Petitioner’s encounters with

governmental authorities and gang members did not result in harm. Although a

military officer took Petitioner’s license temporarily, the record does not show that


      1
         Before the BIA and this court, Petitioner did not challenge the findings
that Petitioner was competent to participate in proceedings and that he was
ineligible for withholding of removal under the Immigration and Nationality Act
and CAT. Those issues are therefore waived. See Diego v. Sessions, 857 F.3d
1005, 1015 n.4 (9th Cir. 2017) (stating that arguments "not specifically and
distinctly argued and raised in [the] opening brief, nor raised before the agency,
[are] waived." (internal quotation marks omitted)).
                                           2
this event occurred on account of Petitioner’s tattoos. And Petitioner’s

documentary evidence concerning the treatment of individuals with tattoos in

Honduras does not establish a likelihood that Petitioner will be tortured on account

of his tattoos.

       2. The record also does not compel the conclusion that Petitioner will more

likely than not be tortured by, or with the acquiescence of, the Honduran

government. 8 C.F.R. § 1208.18(a)(1). Petitioner’s past encounters with

Honduran officials did not involve torture. And the record as a whole, which

shows that the Honduran government has increasingly worked to curtail gang

violence and corruption, belies concern that the Honduran government would

acquiesce in Petitioner’s torture.

       PETITION DENIED.




                                          3